Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  151679                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151679
                                                                   COA: 325132
                                                                   Crawford CC: 13-003572-FH
  JAMES RODNEY PERNA,
             Defendant-Appellant.
  ________________________________________/

         By order of March 8, 2016, the application for leave to appeal the April 3, 2015
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Temelkoski (Docket No. 150643). On order of the Court, the case having been decided
  on January 24, 2018, 501 Mich ___ (2018), the application is again considered and, it
  appearing to this Court that the cases of People v Tucker (Docket No. 152798) and
  People v Snyder (Docket No. 153696) are pending on appeal before this Court and that
  the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decisions in those cases.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2018
           a0516
                                                                              Clerk